THIRD AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

This Third Amended And Restated Purchase And Sale Agreement dated as of
September 8, 2009 (this "Agreement") is among Meritor Heavy Vehicle Braking
Systems (USA), Inc., a Delaware corporation, and Meritor Heavy Vehicle Systems,
LLC, a Delaware limited liability company (collectively, the "Originators"),
Euclid Industries, LLC, a Delaware limited liability company, Meritor
Transmission Corporation, a Delaware corporation, and ArvinMeritor Assembly LLC,
a Delaware limited liability company (collectively, the "Withdrawing
Originators")and ArvinMeritor Receivables Corporation, Delaware corporation
("Buyer"). The parties agree as follows:

Preliminary Statement


The Buyer, the Withdrawing Originators, and the Originators are parties to a
Second Amended and Restated Purchase and Sale Agreement, dated as of September
19, 2005, as amended prior to the date hereof (the "Existing Agreement ");

The Buyer is entering into a financing arrangements with GMAC Commercial Finance
LLC, as Agent and Lender (“GMAC”) which may be inconsistent with certain terms
of the Existing Agreement absent amendment; and

Subject to and upon the terms and conditions set forth herein, the Buyer and the
Originators desire to amend and restate the Existing Agreement in the form of
this Agreement;

Now, Therefore, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:



SECTION 1.     

Definitions and Related Matters


Section 1.1     Defined Terms. In this Agreement, unless otherwise specified or
defined herein: (a) capitalized terms are used as defined in the Loan and
Security Agreement dated as of the date hereof (as amended or modified from time
to time, the "Second Tier Agreement") among Buyer, Parent, as initial Collection
Agent (the "Initial Collection Agent"), the Lenders from time to time party
thereto, and GMAC Commercial Finance LLC, as Agent, as such agreement may be
amended or modified from time to time; and (b) terms defined in Article 9 of the
UCC and not otherwise defined herein are used as defined in such Article 9 as in
effect on the date hereof.

In addition, the following terms will have the meanings specified below:

“Account” means a "Account," as defined in the Second Tier Agreement, that is
not a Designated Account.

"Available Funds" is defined in Section 2.3(b) hereof.

"Closing Date" means the date on which this Agreement and the Second Tier
Agreement become effective in accordance with their terms.

"Collection Agent" means the Initial Collection Agent or any successor
collection agent appointed in accordance with the terms of the Second Tier
Agreement.

"Designated Account" means an Account owed to an Originator by an Affiliate of
the Originator.

“Event of Bankruptcy” has the meaning given in the Second Tier Agreement.

"Excluded Losses" is defined in Section 7.1 hereof.

"Initial Funding Date" means the first Funding Date under the Second Tier
Agreement.

“Lock-Box” means a postal box maintained on behalf of Borrower or the Collection
Agent for the purpose of receiving checks and money orders constituting
Collections of the Accounts.

"Lock-Box Account" means any of those bank accounts described on Exhibit A
hereto and any additional or replacement account to which payments made to any
Lock-Box, wire transfers, SWIFT, ACH or other electronic payments are deposited
for clearing and which is subject to a control agreement in favor of Agent.

"Outstanding Balance" of any Account means the then-outstanding principal
balance thereof.

"Parent" means ArvinMeritor, Inc., an Indiana corporation.

“Performance Undertaking” means the Performance Undertaking of even date
herewith between Buyer and Parent.

“Setoff Limitation Agreement” has the meaning given in the Second Tier
Agreement.

“Third Party Proceeds” has the meaning given in the Second Tier Agreement.

"Transaction Document" means any of this Agreement, the Second Tier Agreement,
the Performance Undertaking, the Subordinated Notes, the Notes, and any other
fee letters, fee letter agreements, instruments, certificates, agreements,
reports and documents to be executed and delivered under or in connection with
this Agreement or the Second Tier Agreement, as any of the foregoing may be
amended, supplemented, amended and restated, or otherwise modified from time to
time.

"Trigger Event" means that (x) the aggregate outstanding principal amounts of
the Subordinated Notes (as defined in Section 2.3(b) below) exceeds the value of
Buyer's interest in the Accounts (determined in accordance with GAAP), and (y)
such condition has continued for five Business Days.

Section 1.2     Other Interpretive Matters. In this Agreement, unless otherwise
specified: (a) references to any Section or Annex refer to such Section of, or
Annex to, this Agreement, and references in any Section or definition to any
subsection or clause refer to such subsection or clause of such Section or
definition; (b) "herein," "hereof " "hereto," "hereunder" and similar terms
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (c) "including" means including without limitation, and other forms
of the verb "to include” have correlative meanings; (d) the word "or" is not
exclusive; and (e) captions are solely for convenience of reference and shall
not affect the meaning of this Agreement.



SECTION 2.     

Agreement to Contribute, Purchase and Sell


Section 2.1     Purchase and Sale. On the terms and subject to the conditions
set forth in this Agreement, each Originator hereby sells to Buyer, and Buyer
hereby purchases from each Originator, all of such Originator's right, title and
interest in, to and under the Accounts originated by such Originator, all
Related Security, Lock-Box Accounts and all proceeds thereof (including all
Collections with respect thereto), in each case whether now existing or
hereafter arising or acquired (the “Sold Interest”).

 

Section 2.2    Timing of Contribution, Purchases. All of the Accounts and
Related Security that have not previously been sold to Buyer under the Existing
Agreement and existing at the opening of the Originators' business on the
Initial Funding Date are hereby sold to Buyer as of the Initial Funding Date.
After the Initial Funding Date, each Account and Related Security shall be
deemed to have been sold to Buyer imm ediately (and without further action by
any Person) upon the creation of such Account. The proceeds with respect to each
Account (including all Collections with respect thereto) shall be sold at the
same time as such Account, whether such proceeds (or Collections) exist at such
time or arise or are acquired thereafter.

 



       Section 2.3     

   Purchase Price.



 

(a)          The purchase price for Accounts sold on and subsequent to the
Initial Funding Date shall be calculated in accordance with the provisions set
forth in Exhibit B hereto.

 

(b)         On the Initial Funding Date and on each Business Day after the
Initial Funding Date on which an Originator sells any Accounts originated by it
to Buyer pursuant to the terms of Section 2.1, until the termination of the
purchase and sale of Accounts under Section 6 hereof, Buyer shall pay to such
Originator the purchase price of such Accounts (i) by depositing into such
account as such Originator shall specify immediately available funds from monies
then held by or on behalf of Buyer solely to the extent that such monies do not
constitute Collections that are required to be identified or are deemed to be
held by the Collection Agent pursuant to the Second Tier Agreement for the
benefit of, or required to be distributed to, the Agent or the Lenders pursuant
to the Second Tier Agreement or required to be paid to the Collection Agent as
the Servicing Fee, or otherwise necessary to pay current expenses of Buyer (in
its reasonable discretion), including without limitation payment of any Over
Formula Advance (such available monies, the "Available Funds''), and provided
that such Originator has paid all amounts then due by such Originator hereunder,
or (ii) by increasing the principal amount owed to such Originator under a
promissory note (as amended or modified from time to time, each a "Subordinated
Note" and collectively the "Subordinated Notes") executed and delivered by Buyer
to the order of such Originator pursuant to the Existing Agreement, as amended
and restated as of the Initial Funding Date. The outstanding principal amount
owed to an Originator under the related Subordinated Note may be reduced from
time to time as provided in Section 3.2 hereof or by payments made by Buyer from
Available Funds, provided that such Originator has paid all amounts then due by
such Originator hereunder. Each Originator shall make all appropriate record
keeping entries with respect to amounts due to such Originator under the related
Subordinated Note to reflect payments by Buyer thereon and increases of the
principal amount thereof, and such Originator's books and records shall
constitute rebuttably presumptive evidence of the principal amount of and
accrued interest owed to such Originator under the related Subordinated Note.




Section 2.4     No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the contribution, purchase and sale of Accounts
under this Agreement shall be without recourse to the Originators. Each
Originator and Buyer intend the transactions hereunder to constitute true sales
of Accounts by such Originator to Buyer, providing Buyer with the full risks and
benefits of ownership of the Accounts originated by such Originator (such that
the Accounts would not be property of such Originator's estate in the event of
such Originator's bankruptcy). If, however, despite the intention of the
parties, the conveyances provided for in this Agreement are determined not to be
"true sales" of Accounts from the Originators to Buyer, then this Agreement
shall also be deemed to be a "security agreement" within the meaning of Article
9 of the UCC and each Originator hereby grants to Buyer a "security interest"
within the meaning of Article 9 of the UCC in all of such Originator's right,
title and interest in and to the Accounts, all Related Security, Lock-Box
Accounts and all proceeds thereof (including all Collections with respect
thereto) originated by it, now existing and thereafter created, to secure a loan
in an amount equal to the aggregate purchase prices therefor and each of such
Originator's other payment obligations under this Agreement.

 

Buyer shall not have any obligation or liability with respect to any Account,
nor shall Buyer have any obligation or liability to any Account Debtor or other
customer or client of an Originator (including any obligation to perform any of
the obligations of such Originator under any Account).



SECTION 3.     

Administration and Collection


Section 3.1     Collection Agent. The Initial Collection Agent shall be
responsible for the servicing, administration and collection of the Accounts,
all on the terms set out in (and subject to any rights to terminate the Initial
Collection Agent as Collection Agent pursuant to) the Second Tier Agreement.
Under and subject to the terms of the Second Tier Agreement, the Initial
Collection Agent has the right to appoint the Originators as a sub-collection
agents, and the Initial Collection Agent has appointed each Originator as a
sub-Collection Agent with respect to the Accounts originated by it to perform
certain duties as more fully set forth in the Letter Agreement, dated as of the
Closing Date, between the Initial Collection Agent and the Originators.

 

Section 3.2    Deemed Collections. If on any day the Outstanding Balance of an
Account is reduced or cancelled as a result of any defective or rejected goods
or services, any cash discount or adjustment (including any adjustment resulting
from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other reason not arising
from the financial inability of the Account Debtor to pay undisputed
indebtedness, the applicable Originator shall be deemed to have received on such
day a Collection on such Account in the amount of such reduction or
cancellation. If on any day any representation, warranty, covenant or other
agreement of an Originator related to an Account is not true or is not
satisfied, (i) such Originator shall be deemed to have received on such day a
Collection in the amount of the Outstanding Balance of such Account and (ii)
such Account shall thereupon be, or be deemed to be reconveyed to such
Originator. Not later than the second Business Day after an Originator is deemed
pursuant to this Section 3.2 to have received any Collections, such Originator
shall transfer to Buyer, in immediately available funds, the amount of such
deemed Collections; provided, however, an Over Formula Advance does not then
exist under the Second Tier Agreement (whether or not caused by such deemed
Collections), Buyer and such Originator may agree to reduce the outstanding
principal amount of the Subordinated Note in lieu of all or part of such
transfer. To the extent that Buyer subsequently collects any payment with
respect to any "account" that is deemed to have been reconveyed to an Originator
pursuant to this Section 3.2, Buyer shall pay the applicable Originator an
amount equal to the amount so collected, such amount to be payable not later
than the second Business Day after Buyer has so collected such amount.

 

Section 3.3    Application of Collections. Any payment by an Account Debtor in
respect of any indebtedness owed by it to the related Originator shall, except
as otherwise specified by such Account Debtor (including by reference to a
particular invoice), or required by the related contracts or law, be applied,
first , as a Collection of any Account or Accounts then outstanding of such
Account Debtor in the order of the age of such Accounts, starting with the
oldest of such Accounts, and, second, to any other indebtedness of such Account
Debtor to such Originator.

 

Section 3.4    Responsibilities of Originator. Each Originator shall pay when
due all Tax Liabilities payable in connection with the Accounts originated by it
or their creation or satisfaction (excluding Tax Liabilities on, or measured by,
the overall net income or gross receipts of the Buyer). Each Originator shall
perform all of its obligations under agreements related to the Accounts
originated by it to the same extent as if interests in such Accounts had not
been transferred hereunder. The Agent's or the Buyer's exercise of any rights
hereunder or under the Second Tier Agreement shall not relieve any Originator
from such obligations. Neither the Agent, any of the Lenders, nor the Buyer
shall have any obligation to perform any obligation of any Originator in
connection with the Accounts.




SECTION 4.     

Representations And Warranties


Section 4.1     Mutual Representations and Warranties. Each of the Originators
and Buyer represents and warrants to the others as follows:

 

(a)      Existence and Power. It is a corporation or limited liability company,
as applicable, duly organized, validly existing and in good standing, under the
laws of its state of organization and in each jurisdiction in which the conduct
of its business requires that it be qualified to do business and has all company
power and authority and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is now conducted, except where failure to obtain such license,
authorization, consent or approval would not have a material adverse effect on
(i) its ability to perform its obligations under, or the enforceability of, any
Transaction Document to which it is a party, (ii) its business or financial
condition, (iii) the interests of Buyer or its assigns under the Transaction
Documents or (iv) the enforceability or collectability of a material portion of
the Accounts.

                  (b)   Authorization and No Contravention. Its execution,
delivery and performance of each Transaction Document to which it is a party (i)
are within its powers, (ii) have been duly authorized by all necessary company
action, (iii) do not contravene or constitute a default under: (A) any
applicable law, rule or regulation, (B) its charter or by-laws or operating
agreement, as applicable, or (C) any material agreement, order or other
instrument to which it is a party or its property is subject and (iv) will not
result in any Adverse Claim on any Account, Related Security or Collection or
give cause for the acceleration of any of its indebtedness.

                 (c)    No Consent Required. Other than the filing of financing
statements no approval, authorization or other action by, or filings with, any
Governmental Authority or other Person is required in connection with the
execution, delivery and performance by it of any Transaction Document to which
it is a party or any transaction contemplated thereby.

                 (d)   Binding Effect. Each Transaction Document to which it is
a party constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as limited by bankruptcy, insolvency, or
other similar laws of general application relating to or affecting the
enforcement of creditors' rights generally and subject to general principles of
equity.

                 (e)    Accounting for Sale. It will not account for or
otherwise treat the transactions contemplated hereby other than as a sale of
Accounts or inconsistent with the Buyer's ownership interest in the Accounts,
Related Security and Collections.

Section 4.2     Additional Representations by Each Originator. Each Originator
further represents and warrants to Buyer as follows:

 

(a)   Perfection of Ownership Interest. Immediately preceding its sale of
Accounts to Buyer, such Originator was the owner of, and effectively sold, such
Accounts to Buyer. Each Account sold to Buyer is, at the time of its creation, a
valid, bona fide obligation, representing an undisputed indebtedness incurred by
the Account Debtor (and any other Person obligated on the Account) for property
actually sold or delivered or for services completely rendered by an Originator;
and the amount represented by the Originators to Buyer as owing by each Account
Debtor is the correct amount actually owing (subject to credits, deductions or
discounts given in the ordinary course of business and consistent with any
Setoff Limitation Agreement); and such Account constitutes the legally valid and
binding obligation of the applicable Account Debtor and is due and payable in
accordance with its terms (subject to credits, deductions or discounts given in
the ordinary course of business and consistent with any Setoff Limitation
Agreement). Buyer owns the Accounts free and clear of any Adverse Claim other
than the interests of the Lenders and the Agent therein that are created by the
Second Tier Agreement and, in the case of Accounts not designated as Eligible
Accounts, other Adverse Claims. Buyer's ownership interest in the Accounts
originated by such Originator, together with the associated Related Security and
Collections, is perfected.


                (b)  Accuracy of Information. All information furnished by each
Originator in writing in connection with any Transaction Document, or any
transaction contemplated thereby, is true and accurate in all material respects
(and was not incomplete by omitting to state a material fact necessary to make
such information not materially misleading). 

                 (c)   No Actions, Suits. There are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting any Originator or any of its properties, that
(i)if adversely determined (individually or in the aggregate), is likely to have
a material adverse effect on the financial condition of the Parent and its
subsidiaries, on a consolidated basis or on the collectability of a material
portion of the Accounts or (ii) involve any Transaction Document or any
transaction contemplated thereby. No Originator is in default of any contractual
obligation or in violation of any material law, order, rule or regulation of any
Governmental Authority, which default or violation would subject Buyer or any
Originator or their respective officers to criminal liability or is likely to
have a material adverse effect upon (i) the financial condition of the Parent
and its subsidiaries, on a consolidated basis or (ii) the collectability of a
material portion of the Accounts.

                 (d)   No Material Adverse Change. Since July 15, 2009, there
has been no material adverse change in (i)such Originator's financial condition,
business, operations or prospects or (ii) such Originator's ability to perform
its obligations under any Transaction Document.

                 (e)    Sales by Originator. Each sale by such Originator to
Buyer of an interest in Accounts has been made for “reasonably equivalent value”
(as such term is used in Section 548 of the Bankruptcy Code) and not for or on
account of "antecedent debt" (as such term is used in Section 547 of the
Bankruptcy Code) owed by such Originator to Buyer.

                (f)      No Default. No Default or Event of Default has occurred
and is continuing.           

                 (g)     Eligible Accounts. Each Account listed as an Eligible
Account on any monthly collateral report or Borrowing Base Certificate is an
Eligible Account.

                 (h)     Underwriting Collection Practices. To the extent that
the Parent is the Collection Agent and the relevant Originator is a
sub-collection agent, it has complied with the Credit and Collection Policy in
all material respects, and such policy has not changed in any material respect
since the date hereof.



SECTION 5.     

Covenants



Section 5.1      Covenants. Each Originator hereby covenants and agrees to
comply with the following covenants and agreements, unless Buyer (with the
consent of the Agent) shall otherwise consent:

(a)          Financial Reporting. Each Originator will maintain a system of
accounting established and maintained in accordance with GAAP and will furnish
to Buyer:

 

 (i)     

Within 105 days after each fiscal year of the Parent copies of Parent's annual
audited financial statements (including a consolidated balance sheet,
consolidated statement of income and retained earnings and statement of cash
flows, with related footnotes) certified by independent certified public
accountants of nationally recognized standing and prepared on a consolidated
basis in conformity with GAAP;

(ii)     

Within 55 days after each (except the last) fiscal quarter of each fiscal year
of the Parent, copies of the Parent's unaudited financial statements (including
at least a consolidated balance sheet as of the close of such quarter and
related statement of consolidated income and statement of cash flow for the
period from the beginning of the fiscal year to the close of such quarter)
prepared in accordance with GAAP;

(iii)     

with reasonable promptness such other information (including nonfinancial
information) as Buyer may reasonably request.


(b)          Notices. Promptly and in any event within two Business Days after
an officer of an Originator having responsibility for such Originator’s
performance under this Agreement obtains knowledge of any of the follow ing,
such Originator will notify Buyer and Collection Agent and provide a description
of:





(i)     

Defaults. The occurrence of any Default or Event of Default;





(ii)     

Representations and Warranties. The failure of any representation or warranty
herein to be true when made in any material respect;



(iii)     

Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which is reasonably likely to be material to such
Originator or the collectability or quality of a material portion of the
Accounts; or


(iv)     

Judgments. The entry of any uninsured judgment or decree against such Originator
if the aggregate amount of all such uninsured judgments then outstanding against
such Originator exceeds $10,000,000.


(v)     

Setoff Limitation Agreements. The receipt of any written notice or written
requests from an Account Debtor regarding such Account Debtor’s non-compliance
with, asserted setoffs in violation of, termination or non-renewal of, or
requests or attempts to amend or modify, the Setoff Limitation Agreement of such
Account Debtor.  

                    (c)   Conduct of Business. Each Originator will perform all
actions necessary to remain duly incorporated or organized, validly existing and
in good standing in its jurisdiction of incorporation or organization and to
maintain good standing and all requisite authority to conduct its business in
each jurisdiction in which it conducts business.

                   (d)   Compliance with Laws. Each Originator will comply in
all material respects with all laws, regulations, judgments and other directions
or orders imposed by any Governmental Authority to which each Originator or any
Account, any Related Security or Collection may be subject.

                  (e)   Furnishing Information and Inspection of Records. Each
Originator will furnish to Buyer such information concerning the Accounts
originated by it and any Related Security as Buyer may reasonably request,
subject to any confidentiality restrictions. Each Originator will permit, at any
time during regular business hours, Buyer (or any representatives thereof) (i)to
examine and make copies of all Records, (ii) to visit the offices and properties
of such Originator or office of any other Person for the purpose of examining
the Records and (iii) to discuss matters relating hereto with any of such
Originator's officers, directors, employees or independent public accountants
having knowledge of such matters. Once a year or at any time after the
occurrence and during the continuance of an Event of Default relating to a
particular Originator, Buyer may (at the expense of the applicable Originator)
have an independent public accounting firm conduct an audit of the Originator’s
books and records or make test verification of the Accounts and Collections in
connection with the Audits conducted on behalf of the Agent under the Second
Tier Agreement.

                  (f)   Keeping Records.

(i)     Each Originator will have and maintain (A) administrative and operating
procedures (including an ability to recreate records if originals are
destroyed), (B) adequate facilities, personnel and equipment and (C) all books,
records and other information necessary or advisable for collecting the Accounts
originated by it (including books and records adequate to permit the immediate
identification of each new Account originated by it and all Collections of, and
adjustments to, each existing Account originated by it). Each Originator will
give Buyer prior notice of any material change in such administrative operating
procedures.

 

(ii)  Each Originator will, (A) at all times from and after the date hereof,
clearly and conspicuously mark its computer and master data processing books and
records with a legend describing Buyer's interest in the Accounts originated by
it and the Collections and (B) upon the request of the Buyer, so mark each
contract relating to an Account and deliver to the Buyer all such contracts
(including all multiple originals of such contracts), with any appropriate
endorsement or assignment, or segregate (from all other accounts then owned or
being serviced by it) the Accounts and all contracts relating to each Account
and hold in trust and safely keep such contracts so legended in separate filing
cabinets or other suitable containers at such locations as the Buyer may
specify.

 

 (g)   Perfection.

 

(i)     

Each Originator will at its expense, promptly execute and deliver all
instruments and documents and take all action necessary or reasonably requested
by the Buyer (including the execution and filing of financing or continuation
statements, amendments thereto or assignments thereof) to enable the Buyer to
exercise and enforce all its rights against the Accounts originated by it and to
vest and maintain vested in the Buyer a valid, first priority perfected security
interest in such Accounts, the Related Security and the Collections, and
proceeds thereof (and a perfected ownership interest in such Accounts, Related
Security and Collections to the extent of the Sold Interest), which security
interest or ownership interest in Eligible Accounts shall be free and clear of
any Adverse Claim created by or arising through the Originator. To the extent
permitted by applicable law, the Buyer will be permitted to sign and file any
financing statements, continuation statements, amendments thereto and
assignments thereof without the Originator's signature.



(ii)     

No Originator will change its name, identity or corporate structure or relocate
its state of organization or its chief executive office or its books and records
except after thirty (30) days advance notice to the Buyer and the delivery to
the Buyer of all financing statements, instruments and other documents
(including direction letters) requested by the Buyer.



(iii)     

Each Originator will at all times maintain its chief executive offices within a
jurisdiction in the USA in which Article 9 of the UCC (as it may be amended from
time to time) is in effect. If any Originator moves its chief executive office
to a location that imposes Tax Liabilities, taxes, fees or other charges to
perfect the Buyer's interests hereunder, such Originator will pay all such
amounts and any other costs and expenses incurred in order to maintain the
enforceability of the Transaction Documents, the Sold Interest and the interests
of the Buyer in the Accounts, the Related Security and Collections.


  (h)   Payments on Accounts, Lock-Box Accounts. Each Originator will at all
times instruct all Account Debtors to deliver payments on the Accounts
(including deemed Collections) to a Lock-Box or a Lock-Box Account and will not
change any such instruction without the prior written consent of the Buyer. If
any such payments or other Collections are received by an Originator, it shall
hold such payments in trust for the benefit of the Buyer and promptly (but in
any event within two Business Days after receipt) remit such funds to a Lock-Box
or Lock-Box Account. Such Originator will not commingle Collections or other
funds to which the Buyer is entitled with any other funds of the Originator
other than in a Lock-Box or Lock-Box Account.


                  (i)  Sales and Adverse Claims Relating to Accounts or Related
Security. Except as otherwise permitted herein, no Originator will (by operation
of law or otherwise) dispose of or otherwise transfer, or create or suffer to
exist any Adverse Claim upon, any Account, Related Security and Collections, or
any proceeds thereof, and each Originator will use commercially reasonable
efforts to defend each Account against Adverse Claims that are adverse to the
interests of Buyer or its Lenders.

                  (j)   Extension or Amendment of Accounts. Except as otherwise
permitted in the Second Tier Agreement and then subject to Section 3.2 of this
Agreement, no Originator will extend, amend, rescind or cancel any Account, or
issue, grant or allow discounts, credits, or allowances or to customers, or
accept returns.

                  (k)   Performance of Duties. Each Originator will perform its
duties or obligations in accordance with the provisions of each of the
Transaction Documents to which it is a party. Each Originator (at its expense)
will (i)fully and timely perform in all material respects all agreements, if
any, required to be observed by it in connection with each Account originated by
it, (ii) comply in all material respects with the Credit and Collection Policy,
and (iii) refrain from any action that may impair the rights of Buyer in the
Accounts, Collections or Lock-Box Accounts.

                  (l)  Change in Credit and Collection Policy. No Originator
will make any change in its Credit and Collection Policy which change would
impair the collectability of any Account.

                  (m)  Accounting for Sale. No Originator will account for, or
otherwise treat, the transactions contemplated hereby other than as a sale of
Accounts or inconsistent with the Buyer’s ownership interests in the Accounts,
Related Security and Collections.

                  (n)  Certain Agreements. Except as otherwise permitted by this
Agreement, no Originator will amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party.
                  (o)  Setoff Limitation Agreements. No Originator will amend or
modify any Setoff Limitation Agreement except as and when permitted by the
Second Tier Agreement


Section 5.2     Organizational Separateness. Each Originator agrees not to take
any action that would cause Buyer to violate its articles of incorporation or
certificate of incorporation, as appropriate, and bylaws. Buyer agrees to
conduct its business in a manner consistent with its articles of incorporation
or certification of incorporation, as appropriate, and bylaws or its limited
liability company agreement or operating agreement, as applicable.



SECTION 6.     

Termination Of Purchases


Section 6.1     Voluntary Termination. Subject to the requirements of the Second
Tier Agreement, the purchase and sale of Accounts pursuant to this Agreement may
be terminated by any party, upon at least five Business Days' prior written
notice to the other parties.

 

Section 6.2    Automatic Termination. The purchase and sale of Accounts pursuant
to this Agreement shall automatically terminate upon the occurrence of (i) an
Event of Bankruptcy with respect to any Originator, (ii) a Trigger Event or
(iii) the Termination Date.




SECTION 7.     

Indemnification


Section 7.1     Originators' Indemnity. Without limiting any other rights any
Person may have hereunder or under applicable law, each Originator, jointly and
severally, hereby indemnifies and holds harmless Buyer and its officers,
directors, agents and employees and successors and assigns (each an "Indemnified
Party") from and against any and all damages, losses, claims, liabilities,
penalties, Tax Liabilities, costs and expenses (including reasonable attorneys'
fees and court costs actually incurred) (all of the foregoing collectively, the
"Indemnified Losses '') at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby, or any action taken or omitted by any of the
Indemnified Parties, whether arising by reason of the acts to be performed by
such Originator hereunder or otherwise, excluding only Indemnified Losses
("Excluded Losses ") to the extent (a) a final judgment of a court of competent
jurisdiction holds such Indemnified Losses resulted solely from gross negligence
or willful misconduct of the Indemnified Party seeking indemnification, (b)
solely due to the credit risk or financial inability to pay of the Account
Debtor and for which reimbursement would constitute recourse to such Originator
or the Collection Agent for uncollected or uncollectible Accounts or (c) such
Indemnified Losses include Tax Liabilities on, or measured by, the overall net
income or gross receipts of the Buyer. Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b)
and (c) of the previous sentence, each Originator, jointly and severally, shall
indemnify each Indemnified Party for Indemnified Losses relating to or resulting
from:





(i)     

any representation or warranty made by or on behalf of an Originator under or in
connection with this Agreement, any monthly collateral report, any Borrowing
Base Certificate or any other information or report delivered by an Originator
pursuant to the Transaction Documents, which shall have been false or incorrect
in any material respect when made or deemed made;





(ii)     

the failure by an Originator to comply with any applicable law, rule or
regulation related to any Account, or the nonconformity of any such Account with
any such applicable law, rule or regulation;



(iii)     

the failure of an Originator to vest and maintain vested in Buyer, a perfected
ownership or security interest in the Accounts and the other property conveyed
pursuant hereto, free and clear of any Adverse Claim (except to the extent
permitted hereunder);


(iv)     

any commingling of funds to which Buyer is entitled hereunder with any other
funds;


(v)     

any failure of any bank or financial institution which maintains a Lock-Box or a
Lock-Box Account to comply with the terms of any agreement or control agreement
with or in favor of Buyer, any Collection Agent or Agent;


(vi)     

any dispute, claim, offset or defense (other than discharge in bankruptcy of the
Account Debtor or financial inability of the Account Debtor to pay) of the
Account Debtor to the payment of any Account, or any other claim resulting from
the sale or lease of goods or the rendering of services related to such Account
or the finishing or failure to furnish any such goods or services;


(vii)     

any failure of an Originator to perform its duties or obligations in accordance
with the provisions of this Agreement or any other Transaction Document to which
an Originator is a party; or


(viii)     

any environmental liability claim, products liability claim or personal injury
or property damage suit or other similar or related claim or action of whatever
sort, arising out of or in connection with any Account or any other suit, claim
or action of whatever sort relating to any of any Originator's obligations under
the Transaction Documents.



Section 7.2     Indemnification Due to Failure to Consummate Purchase. Each
Originator will indemnify Buyer on demand and hold it harmless against all costs
(including, without limitation, breakage costs) and expenses incurred by Buyer
resulting from any failure by such Originator to consummate a sale of Accounts
after Buyer has requested an Advance for the purposes of funding the purchase
price of such Accounts under the terns of the Second Tier Agreement.



SECTION 8.     

Miscellaneous


Section 8.1     Amendments, Waivers, etc. No amendment of this Agreement or
waiver of any provision hereof or consent to any departure by either party
therefrom shall be effective without the written consent of the party that is
sought to be bound. Any such waiver or consent shall be effective only in the
specific instance given. No failure or delay on the part of any party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. Each Originator agrees that the Lenders may rely upon
the terms of this Agreement, and that the terms of this Agreement may not be
amended, nor any material waiver of those terms be granted, without the consent
of the Agent; provided that such Originator and Buyer may agree to an adjustment
of the purchase price for any Account originated by such Originator without the
consent of the Agent provided that the purchase price paid for such Account
shall be an amount not less than adequate consideration that represents fair
value for such Account.

 

Section 8.2     Assignment of Purchase Agreement. Each Originator hereby
acknowledges that on-the date hereof Buyer has collaterally assigned for
security purposes all of its right, title and interest in, to and under this
Agreement to the Agent for the benefit of the Lenders pursuant to the Second
Tier Agreement and that the Agent and the Lenders are third party beneficiaries
hereof. Each Originator hereby further acknowledges that after the occurrence
and during the continuation of an Event of Default, all provisions of this
Agreement shall inure to the benefit of the Agent and the Lenders, including the
enforcement of any provision hereof to the extent set forth in the Second Tier
Agreement, but that neither the Agent nor any Lender shall have any obligations
or duties under this Agreement. Each Originator hereby further acknowledges that
the execution and performance of this Agreement are conditions precedent for the
Agent and the Lenders to enter into the Second Tier Agreement and that the
agreement of the Agent and Lenders to enter into the Second Tier Agreements will
directly or indirectly benefit such Originator and constitutes good and valuable
consideration for the rights and remedies of the Agent and each Lender with
respect hereto.

 

Section 8.3     Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns and shall also, to the extent provided herein, inure to the benefit
of the parties to the Second Tier Agreement. Each Originator acknowledges that
Buyer's rights under this Agreement are being assigned to the Agent under the
Second Tier Agreement and consents to such assignment and to the exercise of
those rights directly by the Agent, to the extent permitted by the Second Tier
Agreement.

 

Section 8.4     Survival. The rights and remedies with respect to any breach of
any representation and warranty made by an Originator or Buyer pursuant to
Section 4, the provisions of Section 3.2 and the indemnification provisions of
Section 7 shall survive any termination of this Agreement.

 

Section 8.5    Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Section 7, each party (the Originators being one party and the
Buyer the other party) hereto agrees to pay on demand all costs and expenses
incurred by the other party and its successors and assigns (other than Excluded
Losses) in connection with the enforcement of, or any actual or claimed breach
of, this Agreement, including the reasonable fees and expenses of counsel to any
of such Persons incurred in connection with any of the foregoing or in advising
such Persons as to their respective rights and remedies under this Agreement in
connection with any of the foregoing. Each Originator, jointly and severally,
also agrees to pay on demand all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing, and
recording of this Agreement.

 

Section 8.6    Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement.

 

Section 8.7    Governing Law; Submission to Jurisdiction. This Agreement Shall
Be Governed By, And Construed In Accordance With, The Internal Laws (And Not The
Law Of Conflicts) Of The State Of New York. Each Originator Hereby Submits To
The Nonexclusive Jurisdiction Of The United States District Court For The
Southern District Of New York And Of Any New York State Court Sitting In New
York, New York, For Purposes Of All Legal Proceedings Arising Out Of, Or
Relating To, The Transaction Documents Or The Transactions Contemplated Thereby.
Each Originator hereby irrevocably waives, to the fullest extent permitted by
law, any objection it may now or hereafter have to the venue of any such
proceeding and any claim that any such proceeding has been brought in an
inconvenient forum. Nothing in this Section 8.7 shall affect the right of Buyer
to bring any action or proceeding against an Originator or its property in the
courts of other jurisdictions.

 

Section 8.8   No Proceedings. Each Originator agrees, for the benefit of the
parties to the Second Tier Agreement, that it will not institute against Buyer,
or join any other Person in instituting against Buyer, any proceeding of a type
referred to in Section 8.1(G) or (H) of the Second Tier Agreement until one year
and one day after no investment, loan or commitment is outstanding under the
Second Tier Agreement. In addition, all amounts payable by Buyer to an
Originator pursuant to this Agreement shall be payable solely from funds
available for that purpose (after Buyer has satisfied all obligations then due
and owing under the Second Tier Agreement). 

 

Section 8.9     Payments Received in Lock-Box or Lock-Box Accounts. Each
Originator and Withdrawing Originator agrees, with respect to all Third Party
Proceeds that are deposited to any Lockbox or any Blocked Account, and are
received by the Agent in the Agent's Account, that:

 

     (a) such Third Party Proceeds may be applied by Agent to reduce Buyer’s
Obligations as provided in the Second Tier Agreement;
     (b) except as provided in the Second Tier Agreement, Agent and Lenders will
have no obligation to pay or remit Third Party Proceeds to such Originator or
Withdrawing Originator;
     (c) such Third Party Proceeds will not be deemed to be subject to a trust,
constructive or otherwise, or held by Agent or any Lender in trust for any
Originator or Withdrawing Originator;
     (d) Originators and Withdrawing Originators will have no rights in or
against Agent or Lenders on account of the Third Party Proceeds; and
     (e) and Originator's or Withdrawing Originator's sole remedy in respect of
any Third Party Proceeds will be a claim against Buyer and it shall not setoff
or recoup such claim against any amounts owing to Buyer under this Agreement.
     


 

Section 8.10     Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing and given in accordance with the
Second Tier Agreement or at such other address or telecopy number as such Person
may specify, and shall be effective when received at the address so specified.

 

Section 8.11      Entire Agreement. This Agreement constitutes the entire
understanding of the parties thereto concerning the subject matter thereof. Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.


Section 8.12 Withdrawing Originators. The Withdrawing Originators are executing
this Agreement solely for the purpose of joining in Section 8.9 and evidencing
the agreement of the parties that none of the Withdrawing Originators shall be
an “Originator” or a party to the Agreement subsequent to the Closing Date and
that the Existing Agreement shall be deemed to have terminated with respect to
the purchase and sale of “Receivables” (as defined therein) of the Withdrawing
Originators. Further, the Withdrawing Originators’ appointment to serve as
Sub-Collection Agents is terminated.

<Signature pages follow>



--------------------------------------------------------------------------------

In Witness Whereof, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

Meritor Heavy Vehicle Braking Systems (U.S.A.), Inc.
 
 
By: /s/ Jeffrey Craig
     Name: Jeffrey Craig
     Title: Vice President and Controller



Meritor Heavy Vehicle Systems, LLC
 
 
By: /s/ Jeffrey Craig
     Name: Jeffrey Craig
     Title: Vice President and Controller



ArvinMeritor Receivables Corporation
 
 
By: /s/ Jeffrey Craig
     Name: Jeffrey Craig
     Title: Vice President and Controller



ArvinMeritor Assembly LLC, as a Withdrawing Originator
 
By: /s/ Jeffrey Craig
     Name: Jeffrey Craig

     Title: Vice President and Controller



Euclid Industries, LLC, as a Withdrawing Originator
 
By: /s/ Jeffrey Craig
     Name: Jeffrey Craig

     Title: Vice President and Controller



Meritor Transmission Corporation, as a

Withdrawing Originator



By: /s/ Jeffrey Craig
     Name: Jeffrey Craig

     Title: Vice President and Controller



[Continuation of Third Amended and Restated Purchase and Sale Agreement]

The undersigned has caused this Agreement to be executed by its officers
thereunto duly authorized, as of the date first above written solely for the
purposes set forth in Section 3.1 of this Agreement.

ArvinMeritor, Inc.
 
 

By: /s/ Kevin Nowlan
     Name: Kevin Nowlan

     Title: Treasurer

--------------------------------------------------------------------------------



Exhibit B
Purchase Price



The purchase price for the Accounts shall be calculated as follows:

     The Outstanding Balance of the Accounts;

     Less:     a discount of 175 basis points, representing a fair discount for
uncertainty of payment and time value of money.

     Equals:      98.25% of such Outstanding Balance of the Accounts.

     